            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARTHUR MOSLEY,
    Plaintiff,                              NO. 3:18-CV-0305

           v.                               (JUDGE CAPUTO)
WARDEN GARY HAIDLE, et al.,
    Defendants.
                                  ORDER
   NOW, this 23rd day of October, 2018, IT IS HEREBY ORDERED that:

   (1)    Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc.
          5) is GRANTED. The Clerk of Court is directed to file the
          Complaint (Doc. 1) without prepayment of the filing fee.
   (2)    Plaintiff’s Motion for Appointment of Counsel (Doc. 6) is
          DENIED.

   (3)    Plaintiff’s Complaint is DISMISSED with prejudice pursuant to
          28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon
          which relief can be granted.

   (4)    The Clerk of Court is directed to mark the case as CLOSED.

                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
